DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 11/23/2021.  As directed by the amendment: claims 1, 3, 4, 8, 11, 13 – 15, 17 – 19, 24, 26, 33, and 68 been amended, and claims 7, 9, 10, 12, 20 – 23, 25, 28 – 32, and 34 – 67 have been cancelled.  Thus, claims 1 – 6, 8, 11, 13 – 19, 24, 26, 27, 33, and 68 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 14, 15, 17, and 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said recess" in lines 3 – 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 15, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 recites the limitation "a connector" in line 6.  However, claim 27 already recited the connector. It is unclear whether “a connector” in claim 27 is the same as the connector in claim 27. For examination purposes, Examiner is considering “a connector” in claim 27 to be the same feature as the connector as claimed in claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1 – 5, 6, 8, 11, 13, 14, 19, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. 2018/0161567) in view of Berger (U.S. 5,611,506).
Regarding claims 1, 2, 4, 8 Fox teaches a unit (12, Figure 21) for an apparatus (10) for connecting and disconnecting a tubular fitting (24) to a connector (Figures 16 – 26), comprising: 
a body (16) having a first receptacle (18) and a connector holder (28) configured for accommodating insertion of the connector (14), and a second receptacle (20), wherein each of said receptacles is configured for holding an end cap (end cap 22 in receptacle 18 and end cap 126 in receptacle 20 as shown in Figures 8 and 9) of the tubular fitting (24) as discussed in paragraphs [0131] and [0145], 
However, Fox does not teach that the unit comprises a capsule that is configured to be connected to said body in a releasable fashion, wherein said capsule comprises said second receptacle (claim 1); the body comprises a recess for receiving the capsule in a form fitting manner (claim 2); the recess for receiving the capsule comprises a lateral wall for enclosing the capsule at least partially when the capsule is arranged in said recess (claim 4); the capsule comprises a lateral wall surrounding said second receptacle (claim 8);
Berger teaches a device for connecting and disconnecting a tubular fitting to a connector similar to Fox and the current application, further including that the unit (10) comprises a capsule (78) that is configured to be connected to said body in a releasable fashion (element 78 can be released from aperture 66 or 70 as discussed in Col. 2, lines 31 – 62, wherein said capsule comprises said second receptacle (capsule 78 is one of the receptacle as shown in Figure 10).  Examiner notes that in the combined system of Fox and Berger, it would be obvious to one having ordinary skill in the art at the time the application was filed that the second receptacle in the combined system of Fox and Berger can have a removable capsule as disclosed by Berger.
the body comprises a recess (66) for receiving the capsule (78) in a form fitting manner (since the capsule 78 can be inserted into recess 66 and also removed as discussed in Col. 2, lines 31 – 62);
the recess (66) for receiving the capsule comprises a lateral wall for enclosing the capsule at least partially when the capsule is arranged in said recess (the wall of the recess 66 around capsule 78 as shown in Figures 10 – 12;
the capsule comprises a lateral wall surrounding said second receptacle; Examiner notes that the second receptacle is inside the capsule since the connector as described by Berger is connected to the capsule by inserting inside the capsule as shown in Figure 10;
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Berger with the system of Fox in order to ensure the device is sterile for each new use (Col. 2, lines 31 – 62).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the unit comprises a capsule that is configured to be connected to said body in a releasable fashion, wherein said capsule comprises said second receptacle, by making the second receptacle to be a removable element from the device, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  MPEP 2144.04 (V)
Regarding claim 3, Fox and Berger teach claim 1 as seen above.
However, Fox and Berger do not specify that the capsule and/or the body are configured to fasten the capsule to the body by a latching connection when the capsule is arranged in said recess.
Berger discloses that the capsule 78 can be fitted into a recess 66 of the body 10 as shown in Figure 10 and discussed in Col. 2, lines 31 – 62.
However, it would have been obvious to one try for one having ordinary skill in the art at the time the application was filed to modify the combined system of Fox and Berger so that the capsule 
Regarding claim 5, Fox and Berger teach claim 4 as seen above.
Fox also teaches that the lateral wall (lateral wall of cavity 128) comprises a discontinuity (the open area) arranged between two opposing edges of the lateral wall (as shown in Figure 7).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Fox with the combined system Fox and Berger since a particular known technique (the construction of the recess and lateral wall as discussed by Fox) was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 6, Fox teaches that a recess is formed in each edge (each edge of element 28), which recesses face each other as shown in Figures 2 and 3.
Regarding claim 11, Fox and Berger teach claim 1 as seen above.
However, Fox and Berger do not teach that the unit is a removable unit, wherein said body is configured to be connected to said apparatus in a releasable fashion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the unit is a removable unit, wherein said body is configured to be connected to said apparatus in a releasable fashion, in order to use the unit with multiple apparatus, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  MPEP 2144.04 (V)
Regarding claim 13, Fox and Berger teach claim 1 as seen above.
However, the combination of Fox and Berger as disclosed above does not specify that the unit is configured to be sterilized for allowing multiple uses (Col. 2, lines 31 – 61 discloses allowing multiple 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features Berger with the combined system of Fox and Berger in order to keep the device sterile after each use (Col. 2, lines 31 – 61).
Regarding claim 14, Fox and Berger teach claim 1 as seen above.
Fox further teaches that an end cap (124) arranged in said second receptacle (20) formed by the capsule (see explanation of the capsule in the combined system of Fox and Berger above), wherein particularly said end cap is completely arranged in said second receptacle as shown in Figure 1.
Regarding claim 19, Fox teaches that the body is configured to be connected to a movable carrier (sliding cradle assembly 12 as discussed in paragraph [0153]) of said apparatus in a releasable fashion, wherein particularly said carrier is movable with respect to the bottom of the housing of the apparatus so that the unit can be moved together with said carrier inside said housing as discussed in paragraph [0153].
Regarding claim 24, Fox teaches that the body comprises a front side wall and an opposing back side wall as shown in Figure 21.
Regarding claim 26, Fox teaches that the connector holder (28) comprises a recess (recess inside element 28 as shown in Figure 1) for receiving the connector, which recess is arranged on a top side of the body and extends from the front side wall to the back side wall of the body as shown in Figures 1 – 3.
Regarding claim 27, Fox teaches that the recess (the recess in feature 28) for receiving the connector comprises an end region extending from the front side wall (Figures 2 and 3), which end region branches out into a first and a second region (that accommodate conduits 14a and 14b) that extend from said end region to the back side wall, respectively, wherein said recess for receiving the 
Regarding claim 33, Fox teaches that the body  comprises a holding means (302) arranged in the first region of the recess at the back side wall, which holding means (302) is configured to clamp the first conduit (14a) of the connector (14) when said first conduit (14a) is arranged in the first region of the recess, wherein said holding means (302) comprises a clamping surface and a pivotable clamping arm (Figure 21), wherein the clamping arm is configured to be pivoted towards the clamping surface into a clamping position so that the first conduit (14a) is blocked when it is clamped between said clamping surface  and the clamping arm (as discussed in paragraph [0193]), and/or wherein the body (16) comprises a holding means (402) arranged in the second region of the recess at the back side wall, which holding means (402) is configured to clamp the second conduit (14b) of the connector when said second conduit (14b) is arranged in the second region (263) of the recess, wherein said holding means (402) comprises a clamping surface and a pivotable clamping arm, wherein the clamping arm is configured to be pivoted towards the clamping surface into a clamping position so that the second conduit (14b) is blocked when it is clamped between said clamping surface and said clamping arm as discussed in paragraph [0193] and shown in Figure 21.
Regarding claim 68, Fox and Berger teach claim 1 as seen above.
It would have been obvious to one having ordinary skill in the art at the time the application was filed that the capsule comprises a receptacle and an end cap arranged in said receptacle, wherein the capsule is configured to be connected to a body of the unit in a releasable fashion (since Fox teaches a .

Claim(s) 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. 2018/0161567) in view of Berger (U.S. 5,611,506), and in view of Whitaker (U.S 2016/0053927).
Regarding claims 15 and 16, Fox and Berger teach claim 1 as seen above.
However, Fox and Berger do not teach that said second receptacle of the capsule is closed, particularly hermetically closed, by a closure comprising a peel-off seal, which peel-off seal is particularly attached to a circumferential face side of the lateral wall of the capsule (claim 15); said closure comprises a flexible strip connected to the peel-off seal, which strip comprises a free end section that forms a handle by means of which the peel-off seal can be peeled off the lateral wall of the capsule, particularly from outside or inside a housing of the apparatus, wherein particularly said free end section is configured to be arranged between a bottom and a cover of said housing such that the free end section of the strip protrudes out of the housing (claim 16).
Whitaker teaches a device similar to Fox, Berger, and the current application, further including that said second receptacle of the capsule is closed, particularly hermetically closed, by a closure comprising a peel-off seal, which peel-off seal is particularly attached to a circumferential face side of the lateral wall of the capsule (seal 60/64 as shown in Figures 2 and 3 and discussed in paragraphs [0068] and [0069]);
said closure comprises a flexible strip (44, 62) connected to the peel-off seal, which strip comprises a free end section that forms a handle (62) by means of which the peel-off seal can be peeled off the lateral wall of the capsule, particularly from outside or inside a housing of the apparatus, wherein particularly said free end section is configured to be 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Whitaker with the combined system of Fox and Berger in order to maintaining an hermetic seal (paragraph [0068]).

Claim(s) 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. 2018/0161567) in view of Berger (U.S. 5,611,506), and in view of Gardner (U.S. 2013/0197485).
Regarding claim 17, Fox and Berger teach claim 14 as seen above.
However, Fox and Berger do not teach that a flexible carrier member, particularly a sponge, that carries an anti-bacterial agent or fluid, is in contact with said end cap and is arranged in the second receptacle of the capsule.
Gardner teaches a device similar to Fox, Berger, and the current application, further including that a flexible carrier member (725, 732), particularly a sponge, that carries an anti-bacterial agent or fluid, is in contact with said end cap and is arranged in the second receptacle of the capsule (as shown in Figure 11 and discussed in paragraph [0083]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Gardner with the combined system of Fox and Berger in order to keep the connection sterilized (paragraph [0083]).
Regarding claim 18, Fox and Berger teach claim 14 as seen above.
However, Fox and Berger do not teach that said end cap comprises a disinfectant, wherein particularly said end cap is at least partially or completely formed out of said disinfectant, or comprises a coating comprising said disinfectant.

It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Gardner with the combined system of Fox and Berger in order to keep the connection sterilized (paragraph [0083]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783